DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 10th, 2022 has been acknowledged.  By this amendment, claims 1, 10, 11, 14, 15, 19, and 22-26 have been amended and claims 7-9, 12, 13, and 16-18 have been cancelled.  Accordingly, claims 1-6, 10, 11, 14, 15, and 19-26 are pending in the present application in which claims 1, 15, and 24 are in independent form.  Applicant’s amendment to the specification and the title have been accepted.
Claim Objections
Claims 14 and 23 are objected to because of the following informalities:  
In claim 14, line 4, “second solder material layer” should be change to --the second solder material layer--.
In claim 23, line 4, “second solder material layer” should be change to --the second solder material layer--.
Appropriate correction is required.
                 New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11, 14, 15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. Pub. 2014/0061893) in view of Chen et al. (U.S. Pub. 2015/0155221) and Lee et al. (U.S. Pub. 2005/0127502), all of record.
In re claim 1, Saeidi discloses an electronic package 300 comprising a package substrate 308 including a first side (top side) and a second side (bottom side) (see paragraph [0030] and fig. 3); a plurality of solder bumps 320 on the second side of the package substrate 308, the plurality of solder bumps 320 characterized by a reflow temperature of at least 200°C (about 240-250°C) (see paragraph [0058] and figs. 3 and 13); a device 304 mounted on the first side of the package substrate 308 (see paragraph [0030] and fig. 3); a lid 302 mounted on first side of the package substrate 308 and spanning over the device 304 (see paragraph [0030] and fig. 3); and a hybrid thermal interface material (TIM) pattern connecting a top side of the device 304 to an underside of the lid 302, wherein the hybrid TIM pattern includes a first TIM pattern 322 of a first TIM and a second TIM pattern 324 of a second TIM, the first TIM 322 characterized by a higher thermal conductivity than the second TIM 324 (see paragraphs [0038], [0047]-[0048] and figs. 3 and 5, note that the first TIM pattern 322 has a first thermal resistance and the second TIM pattern 324 has a second thermal resistance that is greater than the first thermal resistance, therefore, the first TIM pattern 322 characterized by a higher thermal conductivity than the second TIM pattern 324 and thus the first TIM pattern 322 conducts heat from the device 304 to the lid 302  more efficiently than the second TIM 324, see paragraph [0038]); and a stiffener structure 1302 attached to the first side of the package substrate 308 with a first solder material layer 1304 (see paragraph [0068] and fig. 13).

    PNG
    media_image1.png
    350
    747
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    833
    media_image3.png
    Greyscale

Saeidi is silent to wherein the first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.
However, Chen discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a first solder material layer 112 having a Young’s modulus on the order of megapascal (106) (between approximately 2 MPa to 8 Mpa) (see paragraph [0026] and figs. 1A-B); and
Lee discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a stiffener structure 230 is attached to the first side of the package substrate 220 via a first solder material layer 240 (made of a viscous gel or liquid material such as thermal grease, silver paste or solder) that is characterized by a Young’s modulus that is at least two order of magnitude lower at the reflow temperature of the plurality of the plurality of solder bumps than at 25° (see paragraph [0017] and fig. 2, note that, the first solder material layer 240 can be made of solder for example, which has a melting temperature as low as 90 °C which is below 160 °C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen and Lee into the electronic package of Saeidi in order to enable the stiffener structure to be attached to the first side of the package substrate using a first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C in Saeidi to be formed because Chen and Lee suggested that using a solder material layer having the above characteristics would mitigate warpage while improving reliability of the electronic package (see paragraphs [0010]-[0011] of Chen) and furthermore to provide thermal dispensing enhancement for the electronic package (see paragraphs [0001]-[0002] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Therefore, it is respectfully submitted that the solder material layer as taught by Chen and Lee, when utilized in the electronic package for attaching the stiffener structure to the first side of the package substrate would have yielded a predictable result that the first solder material layer would be characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 2, as applied to claim 1 above, Saeidi in combination with Chen and Lee discloses wherein the second TIM 324 is characterized by a higher Young’s modulus than the first TIM 322 (see paragraph [0038] of Saeidi).
In re claim 3, as applied to claim 2 above, Saeidi in combination with Chen and Lee discloses wherein the second TIM pattern 324 is around a perimeter of the first TIM pattern 322 (see fig. 5 of Saeidi).
In re claim 4, as applied to claim 2 above, Saeidi in combination with Chen and Lee discloses wherein the second TIM pattern 324 is located nearer lateral edges of the device 304 than the first TIM pattern 322 (see figs. 3 and 5 of Saeidi).
In re claim 5, as applied to claim 2 above, Saeidi discloses wherein the device 304 includes a high performance logic region and an in/out (I/O) region (see paragraphs [0030], [0038] and fig. 3) but is silent to wherein the first TIM pattern 322 is located directly over a larger area of the high performance logic region than the second TIM pattern 324 is.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the first TIM pattern to be located directly over a larger area of the high performance logic region than the second TIM pattern in order to provide efficient thermal transfer between the die and the lid.
	In re claim 6, as applied to claim 5 above, Saeidi in combination with Chen and Lee discloses wherein the second TIM pattern 324 is located directly over a larger area of the I/O region than the first TIM pattern is (see fig. 5 of Saeidi, note that, the second TIM pattern 324 surrounding the first TIM pattern 322).
In re claim 10, as applied to claim 1 above, Saeidi in combination with Chen and Lee wherein a first portion of the stiffener structure is attached to the package substrate with an adhesive material layer that is non-reflowable at 250 °C and a second portion of the stiffener structure is attached to the package substrate with the first solder material layer material (see paragraphs [0011], [0017] and figs. 1A-B of Chen).  (Note that, Chen discloses that the plurality of adhesive layers, 110 and 112, having different Young's moduli are disposed around a perimeter of the IC die 102. In some embodiments, the plurality of adhesive layers, 110 and 112, may comprise a first adhesive layer 110 having a first Young's modulus E1 and a second adhesive layer 112 having a second Young's modulus E2, different (e.g., lower) than the first Young's modulus E1. The first adhesive layer 110 is located at a first plurality of positions surrounding the IC die 102, while the second adhesive layer 112 is located at a second plurality of positions surrounding the IC die 102 (see paragraph [0017]).  Chen discloses that the configuration of the adhesive material layer and the first adhesion layer material 110, 112 is to mitigate warpage while improving reliability of the electronic package, see paragraph [0011] of Chen).
	In re claim 11, as applied to claim 1 above, Saeidi in combination with Chen and Lee discloses wherein the lid 302 spans over and is attached to the stiffener structure 1302, and the lid is attached to the stiffener structure with a second solder material layer 1304 (see paragraph [0030] and fig. 13 of Saeidi) characterized by a melting temperature below 160 °and a Young’s modulus that is at least two orders of magnitude lower at 250 °C than at 25 °C (see paragraph [0026] of Chen and paragraph [0017] of Lee).
In re claim 14, as applied to claim 11 above, Saeidi in combination with Chen and Lee discloses wherein a first portion of the lid is attached to the stiffener structure with an adhesive material layer that is non-reflowable at 250 °C and a second portion of the lid is attached to the stiffener structure with the second solder material layer (see paragraphs [0011], [0017] and figs. 1A-B of Chen).  (Note that, Chen discloses that the plurality of adhesive layers, 110 and 112, having different Young's moduli are disposed around a perimeter of the IC die 102. In some embodiments, the plurality of adhesive layers, 110 and 112, may comprise a first adhesive layer 110 having a first Young's modulus E1 and a second adhesive layer 112 having a second Young's modulus E2, different (e.g., lower) than the first Young's modulus E1. The first adhesive layer 110 is located at a first plurality of positions surrounding the IC die 102, while the second adhesive layer 112 is located at a second plurality of positions surrounding the IC die 102 (see paragraph [0017]).  Chen discloses that the configuration of the adhesive material layer and the first adhesion layer material 110, 112 is to mitigate warpage while improving reliability of the electronic package, see paragraph [0011] of Chen).
In re claim 15, Saeidi discloses an electronic package comprising:
a package substrate 308 including a first side (top side) and a second side (bottom side) (see paragraphs [0030], [0069] and figs. 3 and 13); a plurality of solder bumps 320 on the second side of the package substrate 308, the plurality of solder bumps characterized by a reflow temperature of at least 200 °C (see paragraph [0058] and figs. 3 and 13); a device 304 mounted on the first side of the package substrate 308 (see paragraphs [0030], [0070] and figs. 3 and 13); and a stiffener structure 1302 attached to the first side of the package substrate 308 (see paragraph [0071] and fig. 13).
Saeidi is silent to wherein the first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.
However, Chen discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a first solder material layer 112 having a Young’s modulus on the order of megapascal (106) (between approximately 2 MPa to 8 Mpa) (see paragraph [0026] and figs. 1A-B); and
Lee discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a stiffener structure 230 is attached to the first side of the package substrate 220 via a first solder material layer 240 (made of a viscous gel or liquid material such as thermal grease, silver paste or solder) that is characterized by a Young’s modulus that is at least two order of magnitude lower at the reflow temperature of the plurality of the plurality of solder bumps than at 25° (see paragraph [0017] and fig. 2, note that, the first solder material layer 240 can be made of solder for example, which has a melting temperature as low as 90 °C which is below 160 °C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen and Lee into the electronic package of Saeidi in order to enable the stiffener structure to be attached to the first side of the package substrate using a first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C in Saeidi to be formed because Chen and Lee suggested that using a solder material layer having the above characteristics would mitigate warpage while improving reliability of the electronic package (see paragraphs [0010]-[0011] of Chen) and furthermore to provide thermal dispensing enhancement for the electronic package (see paragraphs [0001]-[0002] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Therefore, it is respectfully submitted that the solder material layer as taught by Chen and Lee, when utilized in the electronic package for attaching the stiffener structure to the first side of the package substrate would have yielded a predictable result that the first solder material layer would be characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 19, as applied to claim 15 above, Saeidi in combination with Chen and Lee discloses wherein a first portion of the stiffener structure is attached to the package substrate with an adhesive material layer that is non-reflowable at 250 °C and a second portion of the stiffener structure is attached to the package substrate with the first solder material layer (see paragraphs [0011], [0017] and figs. 1A-B of Chen).  (Note that, Chen discloses that the plurality of adhesive layers, 110 and 112, having different Young's moduli are disposed around a perimeter of the IC die 102. In some embodiments, the plurality of adhesive layers, 110 and 112, may comprise a first adhesive layer 110 having a first Young's modulus E1 and a second adhesive layer 112 having a second Young's modulus E2, different (e.g., lower) than the first Young's modulus E1. The first adhesive layer 110 is located at a first plurality of positions surrounding the IC die 102, while the second adhesive layer 112 is located at a second plurality of positions surrounding the IC die 102 (see paragraph [0017]).  Chen discloses that the configuration of the adhesive material layer and the first adhesion layer material 110, 112 is to mitigate warpage while improving reliability of the electronic package, see paragraph [0011] of Chen).
In re claim 20, as applied to claim 15 above, Saeidi in combination with Chen and Lee discloses wherein the electronic package further comprising a lid 302 that spans over and is attached to the stiffener structure 1302 (see paragraph [0030] and fig. 13 of Saeidi) with a first adhesion layer material (a viscous gel or liquid material, such as thermal grease, silver paste or solder) characterized by a Young’s modulus that is at least two orders of magnitude lower at 250 °C than at 25 °C (see paragraph [0026] of Chen and paragraph [0017] of Lee).
In re claim 21, as applied to claim 20 above, Saeidi in combination with Chen and Lee discloses wherein the first adhesion layer material 240 is reflowable at 250 °C and non-reflowable at 25 °C (see paragraph [0026] of Chen and paragraph [0017] and fig. 2 of Lee).
In re claim 22, as applied to claim 21 above, Saeidi in combination with Chen and Lee discloses wherein the first adhesion layer material is a second solder material layer characterized by a melting temperature below 160 °C (see paragraph [0026] of Chen and paragraph [0017] of Lee).
In re claim 23, as applied to claim 22 above, Saeidi in combination with Chen and Lee discloses wherein a first portion of the lid is attached to the stiffener structure with an adhesive material layer that is non-reflowable at 250 °C and a second portion of the lid is attached to the stiffener structure with the second solder material layer (see paragraphs [0011], [0017] and figs. 1A-B of Chen).  (Note that, Chen discloses that the plurality of adhesive layers, 110 and 112, having different Young's moduli are disposed around a perimeter of the IC die 102. In some embodiments, the plurality of adhesive layers, 110 and 112, may comprise a first adhesive layer 110 having a first Young's modulus E1 and a second adhesive layer 112 having a second Young's modulus E2, different (e.g., lower) than the first Young's modulus E1. The first adhesive layer 110 is located at a first plurality of positions surrounding the IC die 102, while the second adhesive layer 112 is located at a second plurality of positions surrounding the IC die 102 (see paragraph [0017]).  Chen discloses that the configuration of the adhesive material layer and the first adhesion layer material 110, 112 is to mitigate warpage while improving reliability of the electronic package, see paragraph [0011] of Chen).
In re claim 24, Saeidi discloses a module including a circuit board (print circuit board (PCB)); and a package 300 mounted on the circuit board with a plurality of solder bumps 320 characterized by a reflow temperature of at least 200 °C, the package comprising a package substrate 308 including a first side (top side) and a second side (bottom side), the second side bonded to the circuit board with the plurality of solder bumps 320 (see paragraph [0058]); a device 304 mounted on the first side of the package substrate 308 (see paragraph [0030] and fig. 3); a lid 302 mounted on the package substrate 308 and spanning over the device 304 (see paragraph [0030] and fig. 3); and a hybrid thermal interface material (TIM) pattern connecting a top side of the device 304 to an underside of the lid 302, wherein the hybrid TIM pattern includes a first TIM pattern 322 of a first TIM and a second TIM pattern 324 of a second TIM, the first TIM 322 characterized by a higher thermal conductivity than the second TIM 324 (see paragraphs [0038], [0047]-[0048] and figs. 3 and 5, note that, the first TIM pattern 322 has a first thermal resistance and the second TIM pattern 324 has a second thermal resistance that is greater than the first thermal resistance, therefore, the first TIM pattern 322 characterized by a higher thermal conductivity than the second TIM pattern 324 and thus the first TIM pattern 322 conducts heat from the device 304 to the lid 302  more efficiently than the second TIM 324, see paragraph [0038]); and a stiffener structure 1302 attached to the first side of the package substrate 308 with a first solder material layer 1304 (see paragraph [0068] and fig. 13).
Saeidi is silent to wherein the first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.
However, Chen discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a first solder material layer 112 having a Young’s modulus on the order of megapascal (106) (between approximately 2 MPa to 8 Mpa) (see paragraph [0026] and figs. 1A-B); and
Lee discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a stiffener structure 230 is attached to the first side of the package substrate 220 via a first solder material layer 240 (made of a viscous gel or liquid material such as thermal grease, silver paste or solder) that is characterized by a Young’s modulus that is at least two order of magnitude lower at the reflow temperature of the plurality of the plurality of solder bumps than at 25° (see paragraph [0017] and fig. 2, note that, the first solder material layer 240 can be made of solder for example, which has a melting temperature as low as 90 °C which is below 160 °C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen and Lee into the electronic package of Saeidi in order to enable the stiffener structure to be attached to the first side of the package substrate using a first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C in Saeidi to be formed because Chen and Lee suggested that using a solder material layer having the above characteristics would mitigate warpage while improving reliability of the electronic package (see paragraphs [0010]-[0011] of Chen) and furthermore to provide thermal dispensing enhancement for the electronic package (see paragraphs [0001]-[0002] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Therefore, it is respectfully submitted that the solder material layer as taught by Chen and Lee, when utilized in the electronic package for attaching the stiffener structure to the first side of the package substrate would have yielded a predictable result that the first solder material layer would be characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 25, as applied to claim 24 above, Saeidi in combination with Chen and Lee discloses wherein a first portion of the stiffener structure is attached to the package substrate with an adhesive material layer that is non-reflowable at the reflow temperature of the plurality of solder bumps and a second portion of the stiffener structure is attached to the package substrate with the first solder material layer (see paragraphs [0011], [0017] and figs. 1A-B of Chen).  (Note that, Chen discloses that the plurality of adhesive layers, 110 and 112, having different Young's moduli are disposed around a perimeter of the IC die 102. In some embodiments, the plurality of adhesive layers, 110 and 112, may comprise a first adhesive layer 110 having a first Young's modulus E1 and a second adhesive layer 112 having a second Young's modulus E2, different (e.g., lower) than the first Young's modulus E1. The first adhesive layer 110 is located at a first plurality of positions surrounding the IC die 102, while the second adhesive layer 112 is located at a second plurality of positions surrounding the IC die 102 (see paragraph [0017]).  Chen discloses that the configuration of the adhesive material layer and the first adhesion layer material 110, 112 is to mitigate warpage while improving reliability of the electronic package, see paragraph [0011] of Chen).
In re claim 26, as applied to claim 24 above, Saeidi in combination with Chen and Lee discloses wherein a first portion of the lid is attached to the stiffener structure with an adhesive material layer that is non-reflowable at the reflow temperature of the plurality of solder bumps and a second portion of the lid is attached to the stiffener structure with a second solder material layer that is characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C (see paragraph [0026] of Chen and paragraph [0017] of Lee).
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed February 10th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, and similarly to independent claims 15 and 24, Applicant contend that the prior art of record, in combination do not teach or suggest the feature of “a plurality of solder bumps on the second side of the package substrate, the plurality of solder bumps characterized by a reflow temperature of at least 200 °C, and a stiffener structure attached to the first side of the package substrate with a first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C”.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because of the following reasons,
Particularly, Saeidi discloses an electronic package 300 comprising a package substrate 308 including a first side (top side) and a second side (bottom side) (see paragraph [0030] and fig. 3); a plurality of solder bumps 320 on the second side of the package substrate 308, the plurality of solder bumps 320 characterized by a reflow temperature of at least 200°C (note that, reflow temperature range of the solder is about 240-250°C) (see paragraph [0058] and figs. 3 and 13); a device 304 mounted on the first side of the package substrate 308 (see paragraph [0030] and fig. 3); a lid 302 mounted on first side of the package substrate 308 and spanning over the device 304 (see paragraph [0030] and fig. 3); and a hybrid thermal interface material (TIM) pattern connecting a top side of the device 304 to an underside of the lid 302, wherein the hybrid TIM pattern includes a first TIM pattern 322 of a first TIM and a second TIM pattern 324 of a second TIM, the first TIM 322 characterized by a higher thermal conductivity than the second TIM 324 (see paragraphs [0038], [0047]-[0048] and figs. 3 and 5, note that the first TIM pattern 322 has a first thermal resistance and the second TIM pattern 324 has a second thermal resistance that is greater than the first thermal resistance, therefore, the first TIM pattern 322 characterized by a higher thermal conductivity than the second TIM pattern 324 and thus the first TIM pattern 322 conducts heat from the device 304 to the lid 302  more efficiently than the second TIM 324, see paragraph [0038]); and a stiffener structure 1302 attached to the first side of the package substrate 308 with a first solder material layer 1304 (see paragraph [0068] and fig. 13).

    PNG
    media_image1.png
    350
    747
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    833
    media_image3.png
    Greyscale

Although, Saeidi is silent to wherein the first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.
However, Chen discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a first solder material layer 112 having a Young’s modulus on the order of megapascal (106) (between approximately 2 MPa to 8 Mpa) (see paragraph [0026] and figs. 1A-B); and
Lee discloses in a same field of endeavor, an electronic package, including, inter-alia, wherein a stiffener structure 230 is attached to the first side of the package substrate 220 via a first solder material layer 240 (made of a viscous gel or liquid material such as thermal grease, silver paste or solder) that is characterized by a Young’s modulus that is at least two order of magnitude lower at the reflow temperature of the plurality of the plurality of solder bumps than at 25° (see paragraph [0017] and fig. 2, note that, the first solder material layer 240 can be made of solder for example, which has a melting temperature as low as 90 °C which is below 160 °C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen and Lee into the electronic package of Saeidi in order to enable the stiffener structure to be attached to the first side of the package substrate using a first solder material layer characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C in Saeidi to be formed because Chen and Lee suggested that using a solder material layer having the above characteristics would mitigate warpage of the electronic package while improving reliability of the electronic package (see paragraphs [0010]-[0011] of Chen) and furthermore to provide thermal dispensing enhancement for the electronic package (see paragraphs [0001]-[0002] of Lee).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Therefore, it is respectfully submitted that the solder material layer as taught by Chen and Lee, when utilized in the electronic package for attaching the stiffener structure to the first side of the package substrate in the electronic package of Saeidi would have yielded a predictable result that the first solder material layer would be characterized by a melting temperature below 160 °C and a Young’s modulus that is at least two orders of magnitude lower at the reflow temperature of the plurality of solder bumps than at 25 °C.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EID et al.		U.S. Pub. 2020/0194335	Jun. 18, 2020.
Iruvanti et al.		U.S. Pub. 2018/0068916	Mar. 8, 2018.
DE SOUSA et al.	U.S. Pub. 2015/0206851	Jul. 23, 2015.
Lu			U.S. Patent 8,063,482	Nov. 22, 2011.
Zhang et al.		U.S. Patent 7,168,484	Jan. 30, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892